               Case 2:20-cr-00094-RSM Document 176 Filed 09/21/21 Page 1 of 4




 1                                                                    Hon. Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                         NO. CR20-094-RSM
11                            Plaintiff,
12                       v.
                                                        PRELIMINARY ORDER OF
13
      WILMER GALINDO-MARADIAGA,                         FORFEITURE
14
                              Defendant.
15
16
17         THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 a Preliminary Order of Forfeiture (“Motion”) seeking to forfeit, to the United States,
19 Defendant Wilmer Galindo-Maradiaga’s (“Defendant”) interest in the following property
20 (“Subject Currency”):
21         1.      $30,120 in United States currency seized from a Nissan Pathfinder (WA
22                 20A05747) being driven by the Defendant on June 1, 2020.

23         The Court, having reviewed the United States’ Motion, as well as the other papers
24 and pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of
25 Forfeiture is appropriate because:
26         •       The Subject Currency is forfeitable pursuant to 21 U.S.C. § 853(a)(1), as it
27                 constitutes or is derived from proceeds Defendant obtained as a result of his
28

     Preliminary Order of Forfeiture - 1                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Galindo-Maradiaga, CR20-094-RSM                      SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                 Case 2:20-cr-00094-RSM Document 176 Filed 09/21/21 Page 2 of 4




 1                   commission of Conspiracy to Distribute Controlled Substances, in violation
 2                   of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) and 846; and,
 3           •       Pursuant to the Plea Agreement he entered on April 13, 2021, Defendant
 4                   agreed to forfeit the Subject Currency pursuant to 21 U.S.C. § 853(a)(1),
 5                   Dkt. No. 125 ¶ 12.
 6
 7           NOW, THEREFORE, THE COURT ORDERS:
 8           1)      Pursuant to 21 U.S.C. § 853(a)(1) and his Plea Agreement, Defendant’s
 9 interest in the Subject Currency is fully and finally forfeited, in its entirety, to the United
10 States;
11           2)      Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
12 be final as to Defendant at the time he is sentenced, it will be made part of the sentence,
13 and it will be included in the judgment;
14           3)      The Department of Justice, Drug Enforcement Administration and/or its
15 authorized agents or representatives (“DEA”) shall maintain the above-identified
16 currency in its custody and control until further order of this Court;
17           4)      Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
18 United States shall publish notice of this Preliminary Order and its intent to dispose of the
19 Subject Currency as permitted by governing law. The notice shall be posted on an official
20 government website – currently www.forfeiture.gov – for at least thirty (30) days. For
21 any person known to have alleged an interest in the currency, the United States shall, to
22 the extent possible, provide direct written notice to that person. The notice shall state that
23 any person, other than the Defendant, who has or claims a legal interest in the currency
24 must file a petition with the Court within sixty (60) days of the first day of publication of
25 the notice (which is thirty (30) days from the last day of publication), or within thirty (30)
26 days of receipt of direct written notice, whichever is earlier. The notice shall advise all
27 interested persons that the petition:
28

     Preliminary Order of Forfeiture - 2                                       UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Galindo-Maradiaga, CR20-094-RSM                         SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
             Case 2:20-cr-00094-RSM Document 176 Filed 09/21/21 Page 3 of 4




 1                 a.      shall be for a hearing to adjudicate the validity of the petitioner’s
                           alleged interest in the currency;
 2
                   b.      shall be signed by the petitioner under penalty of perjury; and,
 3
                   c.      shall set forth the nature and extent of the petitioner’s right, title, or
 4                         interest in the currency, as well as any facts supporting the
 5                         petitioner’s claim and the specific relief sought.
 6         5)      If no third-party petition is filed within the allowable time period, the
 7 United States shall have clear title to the currency, and this Preliminary Order shall
 8 become the Final Order of Forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2);
 9         6)      If a third-party petition is filed, upon a showing that discovery is necessary
10 to resolve factual issues it presents, discovery may be conducted in accordance with the
11 Federal Rules of Civil Procedure before any hearing on the petition is held. Following
12 adjudication of any third-party petitions, the Court will enter a Final Order of Forfeiture,
13 pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n), reflecting that
14 adjudication; and,
15         7)      The Court will retain jurisdiction for the purpose of enforcing this
16 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
17 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
18 Fed. R. Crim. P. 32.2(e).
19
20         IT IS SO ORDERED.
21
22         DATED this 21st day of September, 2021.
23
24
25
                                                   A
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE
27
28

     Preliminary Order of Forfeiture - 3                                        UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Galindo-Maradiaga, CR20-094-RSM                          SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:20-cr-00094-RSM Document 176 Filed 09/21/21 Page 4 of 4




 1 Presented by:
 2
       s/ Jehiel I. Baer
 3
     JEHIEL I. BAER
 4   Assistant United States Attorney
     United States Attorney’s Office
 5
     700 Stewart Street, Suite 5220
 6   Seattle, WA 98101
     (206) 553-2242
 7
     Jehiel.Baer@usdoj.gov
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Preliminary Order of Forfeiture - 4                         UNITED STATES ATTORNEY
                                                               700 STEWART STREET, SUITE 5220
      United States v. Galindo-Maradiaga, CR20-094-RSM           SEATTLE, WASHINGTON 98101
                                                                       (206) 553-7970
